—Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Kings County (Moskowitz, J.), imposed March 31, 1993, which, after a hearing upon remittitur, fixed the amount of restitution.
Ordered that the amended sentence is affirmed.
Contrary to the defendant’s contention, we discern no improvident exercise of the court’s broad discretion in controlling the scope of cross-examination so as to prevent extensive inquiry into irrelevant or collateral areas (see, e.g., People v McGriff, 201 AD2d 672). Moreover, the court properly limited the scope of the hearing to a determination of the amount of restitution (see, Penal Law § 60.27 [2]), and the record amply *507supports the amount fixed by the court for which the defendant and his codefendants are jointly and severally liable (see, e.g., People v Hodge, 176 AD2d 1234; People v Hall, 173 AD2d 729). Furthermore, the court correctly declined to consider the defendant’s ability to pay in determining the amount of restitution pursuant to Penal Law § 60.27 (2) and in accordance with the terms of the order of remittitur (see, People v Weinberg, 183 AD2d 930; cf., Penal Law § 65.10 [2] [g]).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Bracken, Sullivan, Ritter and Copertino, JJ., concur.